Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys . for the respective parties hereto, as follows:
1. The American Selling Price, as that term is defined in Section 402(g) of the Tariff Act of 1930, as amended, of the merchandise involved in the appeal enumerated above for the periods herein stated, was as follows:
Item Year American selling price
Pas Acid_ 1954KL958, inclusive.. $3.40 per lb. less 1% net packed!
“ Sodium... 1956_ 2.20 per lb. less 1% net packed
“ “_ 1957_ 2.10 per lb. less 1% net packed
" “_ 1958_ 1.90 per lb. less 1% net packed
2. The above appeal is limited to the merchandise above described and is abandoned as to all other merchandise, if any, and is hereby submitted for decision.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here in question, and that such value for each of the involved items at the time of exportation heretofore indicated was as hereinabove set forth in the stipulation of submission.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is dismissed.
Judgment will be rendered accordingly.